Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/2021 has been entered.
 
Response to Amendments
Applicant's amendments filed 1/12/2021 to claim 1 have been entered. Claims 3, 4, 9, 13-18, and 21-42 have been canceled. Claims 45 and 46 have been added. Claims 1, 2, 5-8, 10-12, 19, 20, and 43-46 remain pending and are being considered on their merits. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and/or applicant’s comments.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 2, 5-8, 10-12, 19, 20, 39, and 43-46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Durack et al (2009, US 2009/0176271; th, 2013) in view of Garner et al. (Journal of Andrology (1997), 18(3), p324-331).
Durack teaches a method of sperm sorting by flow cytometry, comprising extending a bovine sperm sample with a buffered (holding) media at a ratio greater than 1:1 (¶1180; either 250 µl semen resuspended in 5 ml of Triladyl® or the remaining ejaculate resuspended in two parts carbonate buffer), adjusting the concentration of a sperm sample by centrifugation to yield 150 * 106 sperm per ml (¶1180-1181), contacting the adjusted sperm with a composition comprising a TCA extender, 10 mM pyruvate (a known species of antioxidant, see ¶2175-2176), and Hoechst 33342 at a pH of 7.5 (¶1182; Hoechst 33342 being taught as a species of DNA selective dye at ¶0778), and sex-sorting the stained sperm cells by flow cytometry (¶1183), reading in-part on claims 1, 5, 6, 8, 10-12, and 44 and reading in-part on claim 43. Durack teaches diluting one part 150 x 106 sperm/ml in a 1 ml tube with 1 ml of TCA extender (¶1181), reading on the sample-to-media ratio of claim 1. Durack teaches a step further comprising freezing the sorted sperm wherein the freezing media comprises Triladyl® and 10 mM pyruvate (¶1183), reading on claim 20. Durack teaches that compositions comprising Triladyl® are exemplary cryoextenders (¶1048), reading on claim 43. Durack teaches TCA extender composition(s) as exemplary cryopreservation media (¶1113), reading on claim 43. Durack teaches a final sperm concentration of about 100 million sperm per ml (¶1183) or about 50 million sperm per ml (1184), reading on the final sperm concentration “dose” of at least 3 million for claim 1. Durack teaches adjusting the final sperm concentration to about 1-40 million sperm per ml (¶1103), reading on claim 45. Durack teaches a single staining solution wherein the sperm are sorted in the 
Regarding claim 1, Durack does not teach a reconcentrated sperm sample having a concentration between 900-2400 million sperm per ml. Regarding claim 43, Durack does not teach the buffered holding media and holding media of claim 1 as being the same. 
Garner teaches that the mean percentage of living bull spermatozoa decreases linearly with decreasing sperm concentration in methods of flow cytometric sorting of sperm (Abstract), reading on claim 1
Regarding claim 1, a person of ordinary skill in the art would have had a reasonable expectation of success in reconcentrating the sperm sample of Durack prior to the subsequent staining methods of Durack in view of Garner. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Durack and Garner are both directed towards methods of obtaining bovine sperm and flow cytometric sorting of the obtained sperm.  The skilled artisan would have been motivated to do so because Garner teaches that the mean percentage of living bull spermatozoa decreases linearly with decreasing sperm concentration in methods of flow cytometric sorting of sperm, and so increasing the sperm concentration would predictably enhance Durack’s methods by enhancing or retaining during the flow cytometric sorting methods of Durack. Gardner clearly shows that the proportion of living sperm positively correlates to the sperm concentration and clearly establishes a reasonable expectation of success that upconcentrating the sperm would likely improve the proportion of living sperm.  Even if a concentration of 900-2400 million sperm per ml re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and M.P.E.P. § 2144.05(II). At this this time, there is no evidence of record of the criticality of 900-2400 million sperm per ml as an intermediate concentration prior to the diluting step in the claimed methods, nor is there any evidence of record of the critical of the final concentration of 3 million sex sorted sperm and Garner provides a clear technical reason to up-concentrate and optimize sperm concentrations in Durack’s flow cytometric sperm sorting methods such as to retain the sperm health through the sorting process and at the end of the sorting process.
Regarding claim 43, a person of ordinary skill in the art would have had a reasonable expectation of success in substituting the Triladyl® extender composition of Durack with the TCA extender composition as taught by Durack as they are all explicitly taught as being useful for THE SAME PURPOSE. Therefore, these compositions are functional equivalents in the art, and substituting one for the other would have been obvious at the time of the invention. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).

Response to Arguments
Applicant’s arguments on pages 6-15 of the reply have been fully considered, but not found persuasive of error for the reasons given below.
On pages 7-8 of the reply, Applicants urge that the rejection of record is deficient because Durack does not suggest every element of claim 1. This is not found persuasive of error as Durack is not applied alone, but in combination with Garner, and the claimed invention becomes obvious when the references are considered together as a whole rather than each alone. In this case, Garner provides a technical reason to up-concentrate sperm as claimed as Garner as a whole teaches that sperm concentration positively correlates to sperm health/viability.
Applicant’s arguments on page 8 of the reply are noted but not found persuasive of error as ¶1181 teaches Hoescht 33342 as a species of DNA stain.
On pages 8-9 of the reply, Applicant alleges that Durack does not teach any sperm-to-media ratio between 1:1 and 1:10 as set forth in claim 1. This is not found persuasive of error as Durack teaches diluting one part 150 x 106 sperm/ml in a 1 ml tube with 1 ml of TCA extender (¶1181).
On pages 8-9 of the reply, Applicant alleges that Garner has been mischaracterized by the examiner, but this is not found persuasive as then Applicant cites Garner for teaching “[t]he mean percentages of living spermatozoa (SYBR-14) in both 24-hour-stored samples (Table 1) and cryopreserved samples (Table 2) decreased almost linearly with decreasing sperm concentration between 30 and 1 x 106 spermatozoa/0.5 ml (Fig. 2a)” which clearly and unambiguous supports the prima facie case for obviousness of record. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983). At this time, Applicant has not presented any additional evidence to the contrary that would otherwise abrogate the teachings of Garner. Furthermore, Applicant appears to be bodily incorporating the teachings of Garner into the methods of Durack which is an improper test for obviousness. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
On page 10 of the reply Applicant appears to allege that it would be unpredictable to extrapolate to the teachings of Garner and the positive correlation of sperm concentration to sperm health to the claimed 900-2400 million sperm/ml concentration. This is not found persuasive because absolute predictability is not a prerequisite for a prima facie case for obviousness, see M.P.E.P. § 2143.02 II. In this case, Applicant has not yet presented any additional evidence to the contrary that might otherwise have shifted the preponderance of evidence in Applicant’s favor.
On pages 10-11 of the reply, Applicant concludes the examiner has relied upon impermissible hindsight. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, the argument is not persuasive of error as both Durack and Garner are available as prior art over a year before the effective filing date of the instant application and are both analogous art.
On pages 11-13 of the reply, Applicant alleges that In Re Aller 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) as cited is inapplicable and misapplied. As a starting point, M.P.E.P. § 2144.05 was also cited against claim 1 and the pertinent case law therein. Nevertheless, Applicant’s allegation that only “overlapping ranges and minor variations rationalized under applicable case law…” is not found persuasive of error because Applicant has not provided any additional evidence that the factual teachings of Garner that sperm concentration positively correlates to sperm health could not be reasonably extrapolated to the claimed 900-2400 million sperm/ml. The examiner discharged the initial burden sufficient for a prima facie case by making findings of the relevant facts over Durack and by the addition of Garner as a secondary reference, and presenting the underpinning reasoning in sufficient detail, and setting forth why it would have been routine optimization to arrive at the claimed invention and why a person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed range. See In re Stepan, 868 F.3d 1342, 1346, 123 USPQ2d 1838, 1841 (Fed. Cir. 2017). Also see M.P.E.P. § 2142. 

Conclusion
No claims are allowed. No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111.  The examiner can normally be reached on 7:00am-4:30pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sean C. Barron/Primary Examiner, Art Unit 1653